Detailed Action




[01]	Claims 1, 3-8, 10-15 and 17-20 were pending in this application, claims 2, 9 and 16 having been cancelled previously.
Claims 1, 3-5, 8, 10-12, 15 and 17-19 have been amended.
Claims 1, 3-8, 10-15 and 17-20 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
Amended claims 1, 8 and 15 are acknowledged, and the rejection of claims 1, 3-8, 10-15 and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite is withdrawn.


Response to Arguments
Applicant's arguments filed 9/22/2022 have been considered fully, but they are not persuasive. 
Applicant asserts that the claimed invention as amended is not disclosed by the prior art cited in terms of automatically preloading segments that include the primary object at the first bit rate because Applicant’s Specification should not be treated as applicant-admitted prior art (AAPA) since the disclosure merely provides background information used to distinguish between prior art and the disclosed invention, including by illustrating a problem with related technology (Reply, pp. 13-15).  However, AAPA in combination with the primary prior art reference cited, Hendry, does disclose automatically preloading segments (AAPA: Spec. ¶¶ 15-16, 20, wherein high-quality media segments are programmatically preloaded locally for display to a user).  Hendry further discloses segments (Hendry: ¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127) that include the primary object at the first bit rate (Hendry: ¶ 166, wherein the most interested regions of enhancement layer media content are pre-fetched, whereby the resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined, ¶ 142).  Applicant’s disclosure for the paragraphs cited (Spec: ¶¶ 15-16, 20) is not mistakenly treated as AAPA precisely because the disclosure discloses prior art in the very process of distinguishing between “prior art” (Reply, p. 15) and the claimed invention.  In particular, the disclosure amounts to applicant-admitted prior art by casting matters in terms of the state of the art prior to applicant’s claimed invention (Spec., ¶¶ 15-16).  The particular claim limitation cited as being disclosed by AAPA, automatically preloading segments, are something that has been done for long, and so the disclosure states just that, including how complications can arise in the process (Spec., ¶ 20).  Therefore, though the disclosure is distinguishing the claimed invention from what prior art had disclosed previously, such disclosure in itself by its own terms constitutes AAPA.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry, et al., U.S. Patent Application Publication No. US 2018/0103199 A1 (hereinafter Hendry), and further in view of applicant-admitted prior art (AAPA) in the specification with a filing date of 10/11/2019 along with the rest of the present application.
Claim 1 is disclosed by Hendry, wherein
1. 	A computer-implemented method comprising: 
initiating, by a processor (¶ 103), a recording having a plurality of segments (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70, whereby the coded representation of video data is organized into slice segments, ¶¶ 82-83, a.k.a. media segments, Fig. 6 # 620, ¶¶125-126); 
analyzing the recording (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7) to identify two or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and indicate multiple most interested regions of video for particular enhancement, ¶ 219, in addition to a base layer of media content, ¶ 7), wherein the two or more objects includes a primary object (¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142) and a secondary object (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140) based, at least in part, on user interest (¶¶ 5, 165, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶¶ 7, 219); 
identifying a first segment (¶ 126, wherein captured and coded video content media are processed as media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127), of the plurality of segments of the recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70, whereby the coded representation of video data is organized into slice segments, ¶¶ 82-83, a.k.a. media segments, Fig. 6 # 620, ¶¶125-126), associated with the primary object (¶ 178, wherein a media data file is object-oriented and objects in a media data file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219);
determining, based on the identification of the primary object (¶ 178, wherein a media data file is object-oriented and objects in a media data file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) associated with the first segment (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127, whereby  enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶¶ 7, 98, so that specified portions of a video can have higher quality video, ¶ 142), a first bit rate for the first segment of the recording (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); 
[…] one or more subsequent segments of the plurality of segments (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127) that include the primary object at the first bit rate (¶ 166, wherein the most interested regions of enhancement layer media content are pre-fetched, whereby the resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined, ¶ 142);
automatically preloading each of the one or more subsequent segments (¶ 146, wherein lower quality base layer video data always is transmitted ahead of time automatically so that at least base layer video data will be displayed to a user, even if and when higher quality enhancement layer video has not been transmitted ahead of time) with the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183) at a second bit rate (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with specific video quality, including resolution and bit rate, ¶ 140), wherein the second bit rate is lower than the first bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content); and 
displaying the recording to a user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165).
Hendry does not explicitly disclose, but AAPA does disclose:
[…] automatically preloading (Spec. ¶¶ 15-16, 20, wherein high-quality media segments are programmatically preloaded locally for display to a user), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry with AAPA.  The reason for doing so would have been to consume media by streaming it without having to download all of it beforehand (AAPA: Spec. ¶¶ 15-16, 20).
Claims 6, 13 and 20 are disclosed by Hendry in view of AAPA, wherein Hendry discloses
6. 	The method of claim 1, wherein a subsequent segment includes both the primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) and the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140), and wherein the method further comprises: 
portioning the subsequent segment into one or more portions, wherein a first portion includes the primary object (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) and a second portion includes the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140); 
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) the first portion of the subsequent segment at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); and
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165), simultaneously, the second portion of the subsequent segment at the second bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content).
Claims 7 and 14 are disclosed by Hendry in view AAPA, wherein Hendry discloses
7. 	The method of claim 1, wherein the first bit rate includes displaying the primary object at a first resolution (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second bit rate includes displaying the secondary object at a second resolution (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content), wherein the first resolution is higher than the second resolution (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).

Claim 8 is disclosed by Hendry, wherein
8. 	A system comprising: 
a memory (¶ 22); and 
a processor (¶ 22) in communication with the memory, the processor executing instructions contained within the memory in order to perform operations comprising (¶ 22): 
initiating, by the processor (¶ 103), a recording having a plurality of segments (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70, whereby the coded representation of video data is organized into slice segments, ¶¶ 82-83, a.k.a. media segments, Fig. 6 # 620, ¶¶125-126); 
analyzing the recording (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7) to identify two or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and indicate multiple most interested regions of video for particular enhancement, ¶ 219, in addition to a base layer of media content, ¶ 7), wherein the two or more objects includes a primary object (¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142) and a secondary object (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140) based, at least in part, on user interest (¶¶ 5, 165, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶¶ 7, 219); 
identifying a first segment (¶ 126, wherein captured and coded video content media are processed as media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127), of the plurality of segments of the recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70, whereby the coded representation of video data is organized into slice segments, ¶¶ 82-83, a.k.a. media segments, Fig. 6 # 620, ¶¶125-126), associated with the primary object (¶ 178, wherein a media data file is object-oriented and objects in a media data file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219);
determining, based on the identification of the primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) associated with the first segment (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127, whereby  enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶¶ 7, 98, so that specified portions of a video can have higher quality video, ¶ 142), a first bit rate for the first segment of the recording (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); 
[…] one or more subsequent segments of the plurality of segments (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127) that include the primary object at the first bit rate (¶ 166, wherein the most interested regions of enhancement layer media content are pre-fetched, whereby the resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined, ¶ 142); 
automatically preloading each of the one or more subsequent segments (¶ 146, wherein lower quality base layer video data always is transmitted ahead of time automatically so that at least base layer video data will be displayed to a user, even if and when higher quality enhancement layer video has not been transmitted ahead of time) with the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183) at a second bit rate (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with specific video quality, including resolution and bit rate, ¶ 140), wherein the second bit rate is lower than the first bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content); and 
displaying the recording to a user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165).
Hendry does not explicitly disclose, but AAPA does disclose:
[…] automatically preloading (Spec. ¶¶ 15-16, 20, wherein high-quality media segments are programmatically preloaded locally for display to a user), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry with AAPA.  The reason for doing so would have been to consume media by streaming it without having to download all of it beforehand (AAPA: Spec. ¶¶ 15-16, 20).

Claim 15 is disclosed by Hendry, wherein
15. 	A computer program product comprising a computer readable storage medium having program instructions embodied therewith (¶ 10), the program instructions executable by a processor to cause the processor to perform a method (¶ 10), the method comprising:
initiating, by the processor (¶ 103), a recording having a plurality of segments (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70, whereby the coded representation of video data is organized into slice segments, ¶¶ 82-83, a.k.a. media segments, Fig. 6 # 620, ¶¶125-126); 
analyzing the recording (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7) to identify two or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and indicate multiple most interested regions of video for particular enhancement, ¶ 219, in addition to a base layer of media content, ¶ 7), wherein the two or more objects includes a primary object (¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142) and a secondary object (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140) based, at least in part, on user interest (¶¶ 5, 165, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶¶ 7, 219); 
identifying a first segment (¶ 126, wherein captured and coded video content media are processed as media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127), of the plurality of segments of the recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70, whereby the coded representation of video data is organized into slice segments, ¶¶ 82-83, a.k.a. media segments, Fig. 6 # 620, ¶¶125-126), associated with the primary object (¶ 178, wherein a media data file is object-oriented and objects in a media data file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219);
determining, based on the identification of the primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) associated with the first segment (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127, whereby  enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶¶ 7, 98, so that specified portions of a video can have higher quality video, ¶ 142), a first bit rate for the first segment of the recording (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined);
[…] one or more subsequent segments of the plurality of segments (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127) that include the primary object at the first bit rate (¶ 166, wherein the most interested regions of enhancement layer media content are pre-fetched, whereby the resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined, ¶ 142); 
automatically preloading each of the one or more subsequent segments (¶ 146, wherein lower quality base layer video data always is transmitted ahead of time automatically so that at least base layer video data will be displayed to a user, even if and when higher quality enhancement layer video has not been transmitted ahead of time)  with the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183) at a second bit rate (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with specific video quality, including resolution and bit rate, ¶ 140), wherein the second bit rate is lower than the first bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content); and 
displaying the recording to a user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165).
Hendry does not explicitly disclose, but AAPA does disclose:
[…] automatically preloading (Spec. ¶¶ 15-16, 20, wherein high-quality media segments are programmatically preloaded locally for display to a user), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry with AAPA.  The reason for doing so would have been to consume media by streaming it without having to download all of it beforehand (AAPA: Spec. ¶¶ 15-16, 20).


Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of AAPA, and further in view of Lau, et al., U.S. Patent Application Publication No. US 2003/0052906 A1 (hereinafter Lau).
Claims 3, 10 and 17 are disclosed by Hendry in view of AAPA, wherein Hendry discloses 
3. 	The method of claim 1, further comprises: 
identifying, from the analyzing (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7), two or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and indicate multiple most interested regions of video for particular enhancement, ¶ 219, in addition to a base layer of media content, ¶ 7);
selecting from the two or more objects (¶¶ 5, 165, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶¶ 7, 219), one or more primary objects (¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142) and one or more secondary objects (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140);
Hendry in view of AAPA does not disclose explicitly, but Lau discloses:
designating each instance in the recording where one primary object transitions to another primary object as a segment (¶ 4, wherein video objects are defined by segmenting them into semantically meaningful non-overlapping regions and tracking each of their beginning and ending points in a timeline, ¶ 60); and
receiving an input from the user, wherein the input includes the user selecting the first primary object with a user-interactive selection tool that outlines the first primary object (¶ 7, wherein an operator clicks on a video displayed in a window so that a portion of the image displayed will be outlined, indicating the desired video object thus selected, ¶ 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA with Lau.  The reason for doing so would have been to automate the video editing process (Lau: ¶¶ 4, 7, 47, 60).
Claims 5, 12 and 19 are disclosed by Hendry in view of AAPA, wherein Hendry discloses
5. 	The method of claim 1, further comprising: 
identifying, from the analyzing (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7), two or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and indicate multiple most interested regions of video for particular enhancement, ¶ 219, in addition to a base layer of media content, ¶ 7);
selecting from the two or more objects (¶¶ 5, 165, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶¶ 7, 219), one or more primary objects (¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142) and one or more secondary objects (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140); […]
identifying a second primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in the first segment (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) of the recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); and
displaying the first segment of the recording to the user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) with the primary object at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second primary object at a third bite rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined), wherein the third bit rate is below the first bit rate (¶ 143, wherein different enhancement layers are specified with different video quality at resolutions and bit rates, whereby some enhancement layers are even higher bit rates than other enhancement layers) and above the second bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).
Hendry in view of AAPA does not disclose explicitly, but Lau discloses:
[…] designating each instance in the recording where one primary object transitions to another primary object as a segment (¶ 4, wherein video objects are defined by segmenting them into semantically meaningful non-overlapping regions and tracking each of their beginning and ending points in a timeline, ¶ 60); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA with Lau.  The reason for doing so would have been to automate the video editing process (Lau: ¶¶ 4, 60).


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of AAPA and Lau, and further in view of Gonzales, U.S. Patent Application Publication No. US 2007/0005795 A1 (hereinafter Gonzalez).
Claims 4, 11 and 18  are disclosed by Hendry in view of AAPA, wherein Hendry discloses
4. 	The method of claim 1, further comprises: 
	identifying, from the analyzing (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7), two or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and indicate multiple most interested regions of video for particular enhancement, ¶ 219, in addition to a base layer of media content, ¶ 7);
selecting from the two or more objects (¶¶ 5, 165, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶¶ 7, 219), one or more primary objects (¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142) and one or more secondary objects (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140); […]
identifying each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219); 
tagging each of the one or more objects with an indicator that indicates an identity of each of the one or more objects (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142); 
determining, from the identity of each of the one or more objects, one or more relationships between each of the one or more objects (¶¶ 184-186, wherein video object boxes include information indicating relationships to each other, including movie fragment boxes and their ordering relative to each other); 
and ranking, based on the one or more relationships, each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219).
Hendry in view of AAPA and Gonzalez does not disclose explicitly, but Lau discloses:
[…] designating each instance in the recording where one primary object transitions to another primary object as a segment (¶ 4, wherein video objects are defined by segmenting them into semantically meaningful non-overlapping regions and tracking each of their beginning and ending points in a timeline, ¶ 60); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA and Gonzalez with Lau.  The reason for doing so would have been to automate the video editing process (Lau: ¶¶ 4, 60).
		Hendry in view of AAPA and Lau does not disclose explicitly, but Gonzalez does disclose:
[…] accessing a database, wherein the database includes information about each of the one or more objects (¶ 60, wherein an object library stores media objects for playing); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA and Lau with Gonzalez.  The reason for doing so would have been to enable video to be stored for retrieval in object form (Gonzalez: ¶ 60).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        


                                                                                                                                                                                                        
/Timothy Sowa/
Examiner, Art Unit 2448